
	
		I
		111th CONGRESS
		1st Session
		H. R. 3992
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Driehaus
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Energy Employees Occupational Illness
		  Compensation Program Act of 2000 to provide compensation for certain persons
		  injured in the course of employment at the Feed Materials Production Center
		  (commonly referred to as Fernald or the Piqua Organic Moderated
		  Reactor in Ohio.
	
	
		1.Definition of member of the
			 special exposure cohort
			(a)In
			 generalSection 3621(14) of the Energy Employees Occupational
			 Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14)) is amended by
			 adding at the end the following:
				
					(D)The employee was
				so employed for a number of work days aggregating at least 250 work days before
				January 1, 2009, by the Department of Energy or a Department of Energy
				contractor or subcontractor at the Feed Materials Production Center (commonly
				referred to as Fernald) or the Piqua Organic Moderated Reactor
				in State of
				Ohio.
					.
			(b)ReapplicationA
			 claim that an individual qualifies, by reason of section 3621(14)(D) of the
			 Energy Employees Occupational Illness Compensation Program Act of 2000 (as
			 added by subsection (a)), for compensation or benefits under that Act shall be
			 considered for compensation or benefits notwithstanding any denial of any other
			 claim for compensation with respect to the individual.
			
